Citation Nr: 0411894	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  99-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed on a direct basis and as secondary to a service-
connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from April 1984 to October 
1994.  

This appeal arose out of a decision of the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (the 
RO).

In a December 2002 decision, the Board of Veterans' Appeals 
(the Board) denied the issue of entitlement to service 
connection for a left knee disability, claimed as secondary 
to service-connected right knee disability.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2003, the Court granted a joint 
motion to vacate the Board's decision and to remand the 
matter for readjudication.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Service connection is in effect for residuals of a right knee 
injury, evaluated as 10 percent disabling.  The veteran 
contends that his left knee disability is the result of his 
military service and/or his service-connected right knee 
disability.  

Under the provisions of 38 C.F.R. § 3.310(a) (2003), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation."  Allen v. Brown, 7 
Vet.App. 439 (1995).

Reasons for Remand

The VCAA

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000 (hereinafter, the "VCAA"), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)] 
and the regulations implementing it are applicable to the 
veteran's claim of entitlement to service connection for a 
left knee disability, to include as secondary to service-
connected right knee disability (hereinafter, the "currently 
appealed claim").

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

As noted in the Introduction above, this case has been 
remanded by the Court for readjudication consistent with the 
joint motion filed in December 2003.  In the December 2003 
joint motion, the parties agreed that there was a lack of 
complete compliance with the provisions of the VCAA, as 
interpreted by the Court.  Specifically, the joint motion 
indicated that none of the documents noted in the December 
2002 Board decision, including letters from the RO dated in 
April and August 2002, satisfied the requirement that VA 
provide the veteran notice of the information and evidence 
necessary to substantiate his claim and which portion of any 
such evidence was to be provided by each party.  See 
38 U.S.C.A. § 5103 (West Supp. 2002);see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].   

In light of the joint motion, the Board will remand the case 
for additional notice to the veteran which fully complies 
with the VCAA and Quartuccio.  In Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), decided on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C. § 5103(b).  Thus, if the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case because 
the record does not show that the veteran was provided 
adequate notice under the VCAA and the Board is without 
authority to do so.

Inadequate VA examination 

Pursuant to a January 2001 Board remand, the veteran was 
afforded a VA examination in May 2001.  In the December 2003 
joint remand, the parties agreed that the Board failed to 
ensure compliance for a thorough medical examination.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, 
it was noted that the May 2001 VA examiner based his opinion 
on the incorrect belief that there was no evidence that the 
veteran injured his left knee in service.  As noted in the 
remand, service medical records showed that the veteran was 
treated in service for complaints of left knee pain in August 
1994.  The joint motion in essence stated that the failure to 
identify the fact that the veteran was treated in service for 
left knee pain called into question the thoroughness of the 
examination.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should send the veteran notice 
which complies with the notification 
requirements of 38 U.S.C.A. § 5103 and 
any other applicable law, regulation, VA 
directives and court decisions.  

2.  VBA should inquire of the veteran 
whether there exist any recent medical 
records (i.e. post dating December 2002) 
pertaining to either knee.  Any such 
records so identified should be obtained 
and associated with the veteran's VA 
claims folder.

3.  VBA should return the veteran's 
claims folder to the May 2001 VA examiner 
and ask that he provide a supplemental 
report to his May 2001 examination 
report.  The VA examiner should review 
the service medical records, which show 
that the veteran was treated for left 
knee pain in August 1994, during service, 
and render an opinion as to whether it is 
as likely as not that any current left 
knee disability is related to that 
incident or any other incident of service 
or to a service-connected disability.  A 
complete rationale should be provided.  

If the May 2001 VA examiner is 
unavailable, the veteran's VA claims 
folder should be referred to another 
physician with appropriate expertise, who 
should render an opinion as to whether it 
is as likely as not that any current left 
knee disability is related to the 
veteran's service or to a service-
connected disability.  The complete 
rationale for any opinion expressed 
should be provided.  

If the reviewing physician deems it to be 
necessary, physical examination of the 
veteran should be accomplished.  The 
report of the records review should be 
associated with the veteran's VA claims 
folder. 

4.  After the above development is 
completed, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.    Thereafter, VBA should 
readjudicate the issue on appeal. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case and be afforded reasonable opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) 
[to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




